MR. JUSTICE DOOLEY, dissenting: It has long been my opinion that wherever the discipline imposed upon a member of the bar of this court justifies no more than censure, it should not be memorialized in our reported decisions. There is a strange paradox in such therapy. An order of court can accomplish the same objective. See my specially concurring opinion in In re Walker (1977), 67 Ill. 2d 48, 52. Here I do not agree that respondent’s conduct justifies censure. Respondent was expected to represent a client’s interest in a divorce proceeding notwithstanding the client’s absence. He had no guarantee of a fee. Accordingly, he took a note from the client — a compulsory sort of thing to do under the circumstances — and obtained judgment on the note and a lien on the marital household. Without a judgment and lien on the real estate, the note, the security for his fee, would be meaningless. In the contested adversary divorce proceedings, respondent made no representation of any character. True, he did not advise the court of the judgment and lien against the marital residence. But what duty did he have to disclose his arrangement with his client? None, according to the majority or any canon of professional conduct. Respondent in nowise interfered with the court’s decree and, after its entry, did not assert a judgment against the marital residence. More than that, he adhered to his agreement with his client as to the fee. But disclosure is not the crux of the question. Actually, what was respondent’s misconduct? The majority offers the best answer to this question when it states: “It should be remembered that this was a contested hearing during which respondent did not present any evidence or make any representation that could have misled the court. Under the circumstances, the respondent’s failure to inform the court of his lien on the marital residence fell short of perpetrating a fraud upon the court. The court was not prevented from entering a fair and judicious divorce decree.” (69 Ill. 2d at 585.) This dissipates the basis for discipline. As I see it, the only basis" for discipline arises from a misconception of our function in a disciplinary proceeding. Our duty is not to face-lift the public image of the legal profession at the expense of one of its members. On the contrary, this court long ago spelled out our function in a proceeding of this character: “Such duty, and the manner in which it is exercised, must not be despotic, but the charges must be sustained by clear and convincing proof and the misconduct must be shown to have been fraudulent and the result of improper motives, and the proof must show intent, (in re Smith, 365 Ill. 11.) The courts must not exercise their supervisory control in an arbitrary manner, but must show a legal discretion in the exercise thereof. In re Lasecki, 358 Ill. 69.” (In re Donaghy (1948), 402 Ill. 120, 123.) The contention of the Commission falls dismally short of meeting these criteria. The Commission confuses honor with the oversensitive standard, the punctilio of honor. Perhaps it is easy for those who have never felt a wound to jest at scars. But I regret that Roland Lada, who this record shows has served honorably in a great profession, should now have this blot on his reputation, which, after all, is a professional man’s true treasure.